766 N.W.2d 834 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Lee Henry BERRY, Defendant-Appellant.
Docket No. 138197. COA No. 287972.
Supreme Court of Michigan.
June 23, 2009.

Order
On order of the Court, the application for leave to appeal the November 18, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. The denial is without prejudice to the defendant filing a delayed application for leave to appeal in the Court of Appeals from the Bay Circuit Court's August 26, 2008 order denying relief from judgment under MCR Subchapter 6.500. See MCR 6.509(A); MCR 7.205(F)(3). The motion for resentencing is DENIED.